Citation Nr: 0616433	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a cerebrovascular accident (i.e. stroke), to 
include numbness of the right hand, foot, side of the face, 
and slurred speech.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and D.M.L.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Counsel


INTRODUCTION

It appears that the veteran had unverified active duty 
service from March 1961 to August 1967 and he has verified 
active duty service from August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In February 2004, the RO denied the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a stroke, to include numbness of the right hand, foot, side 
of the face, and slurred speech.  

In October 2005, the veteran presented personal testimony at 
a Board Video-conference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folders, the Board finds 
that the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be remanded for further 
action.

A review of the claims file reveals that the veteran 
underwent right carpal tunnel syndrome release on an 
outpatient basis on April 16, 2003 at the VA Medical Center 
in Beckley, West Virginia.  On the same day, the veteran 
suffered a cerebrovascular accident (CVA) and was admitted to 
Beckley Appalachian Regional Hospital (B-ARH) with complaints 
that he loss consciousness and experienced right-sided 
weakness.  (See VA Operative Note, dated on April 16, 2003, 
and the History and Physical Examination Report, dated on 
April 16, 2003.)

The veteran contends that the VA performed operation 
(surgical treatment) caused the CVA.  It is his contention 
that VA essentially discharged him too soon after the VA 
surgical treatment and that VA physicians also made a mistake 
during the surgical treatment, which resulted in CVA.  (See 
the transcript of the Board's October 2005 video-conference 
hearing).  

Records prior to the surgery show that the veteran had risk 
factors for a stroke which included hypertension, tobacco 
smoking and a prior myocardial infarction.  (See May 2003 
report from A.M., M.D.)  The claims file does not contain a 
copy of the veteran's consent form.  This form is necessary 
in order to properly adjudicate the veteran's claim under 
38 U.S.C.A. § 1151.  As such, it must be obtained and 
associated with the claims file.

Additionally, the record is inconsistent as to whether the 
veteran currently has residual disability due to the 
cerebrovascular accident (CVA).  In May 2003, A.M., M.D. 
reported that the veteran did not have any residual deficit 
from the stroke.  In May 2005, a physician, however, stated 
that the veteran was disabled due to CVA.  Moreover, it is 
not clear whether any residuals of a stroke are due to VA 
surgery.  The physician who conducted the carpal tunnel 
release surgery diagnosed recent stroke, etiology 
undetermined in April 2003.  He then went on to state that he 
did not believe that this was related to the carpal tunnel 
syndrome.  He did not comment on whether it was due to the 
surgery for carpal tunnel syndrome.  To address the raised 
medical questions, the veteran should be scheduled for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the 
consent form for the April 2003 carpal 
tunnel surgery.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and extent of any residuals of 
the CVA.  The VA physician should review 
the entire claims folders and express 
opinions, including the degree of 
probability expressed in terms of is it at 
least as likely as not (i.e., is there at 
least a 50 percent probability), regarding 
the following questions:

(a) Does the veteran have residuals from 
the CVA due to the April 2003 carpal 
tunnel syndrome release surgery?

If the VA medical examiner concludes that 
it is at least as likely as not that the 
veteran suffers from residuals of a CVA 
related to the April 2003 VA surgery, he 
or she should respond to the following:

(b) is any residual of the CVA due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part 
of the VA in furnishing the hospital 
care, medical or surgical treatment; or

(2) from an event not reasonably 
foreseeable.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, readjudicate the veteran's 
claim for § 1151 benefits in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


